Order of the Supreme Court, New York County (Klein, J.), entered January 17, 1983, granting defendants’ motion to strike the complaint for plaintiffs’ failure to comply with a prior order of the court, unless plaintiffs served a bill of particulars responsive to defendants’ demand within 30 days of service of a copy of the court’s order, is modified, on the facts and in the exercise of discretion, to provide for the personal payment by the attorney for the plaintiffs of $500 costs to defendants, and otherwise affirmed, without costs. We agree that Special Term did not abuse its discretion in conditionally granting defendants’ motion. However, in view of the somewhat cavalier attitude of plaintiffs’ counsel in responding to the prior order, we are adding, in the exercise of discretion, the further condition of the personal payment by said counsel to defendants of the above sum. Concur — Murphy, P. J., Asch, Fein, Milonas and Kassal, JJ.